                Case 19-18996-AJC          Doc 78      Filed 04/15/20     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA

IN RE:
                                                                Case Number: 19-18996-AJC
MARIA M VALLEJO
      Debtor
____________________________/

                    RESPONSE TO EMERGENCY MOTION TO REINSTATE


         Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee") files this Response to the

Emergency Motion to Reinstate and states as follows:

         1) The motion states that the debtor is current with her payments.

         2) The Debtor would need to pay $32,769.87 to be current under the proposed Third

Amended Plan.

         3) There are unresolved issues that the Debtor attorney has failed to address including:

                a) The Third Amended Plan still does not fund properly, the plan should have the

         Debtor pay $5,648.87 for months 1 - 4, $8,758.88 for months 5 - 12 and , $8,666.28 for

         month 13 - 60.

                b) The Third Amended Plan still has the incorrect creditor address for SPS (POC

         #3) in Section III.A#4 &

                c) The Third Amended Plan still has the incorrect creditor address for US Bank

         (POC #5.1 in Section III.A#5)

                d) The Third Amended Plan contains typographical errors including the failure to

         disclose if real property is principal residence or other on Section III.A. 1, Section III.A.

         2, Section III.A. 3, and Section III.A. 6

                e) The Third Amended Plan contains typographical errors include the failure to
               Case 19-18996-AJC         Doc 78     Filed 04/15/20     Page 2 of 2




       disclose if the regular payment includes escrow in Section III.A.1, Section III.A. 2,

       Section III.A. 3, and Section III.A. 6

       WHEREFORE, the Trustee requests that Debtor's counsel file a Fourth Amended Plan

and provide the Trustee with evidence that the Debtor is current with her payments at least 2

business days prior to the reinstatement hearing.



                                      RESPECTFULLY SUBMITTED:
                                                NANCY K. NEIDICH, ESQUIRE
                                                STANDING CHAPTER 13 TRUSTEE
                                                P.O. BOX 279806
                                                MIRAMAR, FL 33027-9806

                                                     By: /s/___________________
                                                             Amy E. Carrington, Esq.
                                                             Senior Staff Attorney
                                                             FLORIDA BAR NO: 101877

                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this and the Notice of Hearing was served
through NEF on debtor's attorney and by US First Class Mail to the following on
___________________________:




                                                     /s/
                                                     Amy E Carrington, Esq
